Knowlton, C. J.
This is a bill in equity to recover compensation for land taken by the city of Boston on May 9,1868, under the St. 1867, c. 308.
We need not consider the question whether the plaintiffs were the owners of valuable interests in the property at the time of the taking, for if we assume that they were, and that they have never been divested of these rights except by the taking, we find in their case other insurmountable obstacles to their recovery. The statute authorized the taking of the land for the abatement of a nuisance, and it prescribed for landowners a mode of obtaining compensation for their land. The city was required to file in the registry of deeds, within sixty days after taking any lands, a description of them, and a statement that they were taken pursuant to the provisions of the act. One year from the time of the taking was allowed to every person having an estate in the premises, to file a bill in equity in behalf of himself and all other persons having estates in the land taken, for the recovery of his damages. The court was then required to cause notice to be given of the pendency of the bill to the defendants named in it, and to all persons in whose behalf the bill was filed, and to prescribe how the notice should be given, and the length of time allowed for appearing and becoming a party to the suit. Then follows this provision of the statute: “ Any party failing so to appear and become a party within the time prescribed by the court, shall be forever barred from recovering any damages on account of such taking.”
In the case of Dingley v. Boston, 100 Mass. 544, the constitutionality of this statute was affirmed, and it was again affirmed in Sweet v. Rechel, 159 U. S. 380. A bill in equity was brought for the recovery of damages, in accordance with its provisions, as appears by the report in the case of Cobb v. Boston, 109 Mass. *82438, where the statute may be found printed in full. Proper notice was given to all persons having estates in the land taken, and all the proceedings seem to have been conducted regularly. The plaintiffs did not appear and become parties, and under the provision of the statute quoted above, they are “ barred from recovering any damages on account of such taking.”
That the notice given was sufficient to meet constitutional requirements\is shown in Appleton v. Newton, 178 Mass. 276. That the limitation created by the statute in such cases constitutes an effectual bar to recovery after the expiration of the prescribed time, has often been held. Gately v. Old Colony Railroad, 171 Mass. 494. McGrath v. Watertown, 181 Mass. 380. Lancy v. Boston, 185 Mass. 219.
It makes no difference that the petitioners were minors and non-residents, inasmuch as the statute makes no exception in their favor. It is for the Legislature. to prescribe proper limitations upon the bringing of actions, and they may make these limitations applicable to non-residents and minors as well as to others. Taylor v. County Commissioners, 18 Pick. 309. Hall v. Bumstead, 20 Pick. 2. The taking of land under the right of eminent domain is a proceeding in rem, and in statutes authorizing such taking, it is not common to make exceptions as to minors. See Tyler v. Court of Registration, 175 Mass. 71, and cases above cited. It is important that proceedings in the construction of public works should not be kept open for an unreasonably long time, and it may be assumed that the interest of minors will be protected by their guardians, or by others who are near to them. The cases of Indiana Central Railway v. Oakes, 20 Ind. 9, and Coy v. Coy, 15 Minn. 119, relied on by the plaintiffs, are under statutes very different from the one before us.
The plaintiffs have referred us to no authorities which justify us in sustaining their claim, presented to the court for the first time nearly eighteen years after the taking, and not prosecuted to a final hearing until after the expiration of thirty-five years from the time when their cause of action accrued.

Bill dismissed.